DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to applicant’s amendment/response filed on 07/14/2022, which has been entered and made of record.  Claims 1-5, 8-11, 15, and 19 have been amended.  Claims 1-20 are pending in the application. 

Response to Arguments
 	Applicant's arguments filed on 07/14/2022 have been fully considered but they are rendered moot in view of the new grounds of rejection presented below (as necessitated by the amendment to claims 1, 11, and 20).
	The rejection of claims 1-10 under 35 USC 101 has been withdrawn after clarify in specification.

Claim Rejections - 35 USC § 103
 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described memory
as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 1, 6-7, and 9-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2016/0370971 to Hackett et al.

	Regarding claim 1, Zhou et al. teach One or more computer storage media storing computer-useable instructions that, when used by one or more computing devices, cause the one or more computing devices to perform operations comprising (par 0063, par 0192, par 0197, par 0213, par 0013, “Exemplary systems and methods are provided by which multiple persons in remote physical locations can collaboratively interactively visualize a 3D data set substantially simultaneously. In exemplary embodiments of the present invention, there can be, for example, a main workstation and one or more remote workstations connected via a data network. A given main workstation can be, for example, an augmented reality surgical navigation system, or a 3D visualization system, and each workstation can have the same 3D data set loaded”): 
executing a virtual reality (VR) application on a first VR system (Figs 10 and 12-13, par 0192-0194, par 00197-0199, “ FIG. 13 is similar to FIG. 12 and simply illustrates Student 2's view. With reference thereto, the same 3D object 1325 is shown. It is noted that Student 1's view of the 3D object appears more transparent that that of the Teacher and Student 2” …a student workstations render a 3D object”); 

    PNG
    media_image1.png
    405
    601
    media_image1.png
    Greyscale

accessing, by the first VR system, a two-dimensional (2D) screencast video of one or more VR controllers recording a three-dimensional (3D) strokes of a 3D drawing using the virtual reality (VR) application on a second VR system (Fig 1, abstract,  par 0101-0105, “once a new student has joined a DextroNet, such as, for example, by explicitly clicking a button on his console's 3D interface, a teacher can, for example, send the student messages to synchronize their respective interfaces and objects, such as for example, sliders, buttons, etc. Such messages can include, for example, the position, orientation, and size of the teacher's control panel, the states of virtual window gadgets ("widgets") on the control panel, such as, for example, buttons up or down, color look up table settings, the position, orientation and size of virtual objects in the data set, and any available video”, Figs 10-11, par 0104, par 0119,par 0124, par 0192-0206, “Also visible in FIG. 11, the Teacher's view, is a display window 1120 for snapshots of the various students' displays. It is by this snapshot window 1120 that a Teacher can have the capability to see a student's local view” …a teacher’s workstation display a snapshots of the various students' displays about 3D drawing in 2D and a widget on top of the VR application and show a see-through view of a 3D object as the virtual tool interacts with it and a previously obtained 3D data form student such as, real-time or pre-recorded video or information is display in a 2D view); and 
rendering, by the first VR system, in a widget on top of the VR application, a 3D controller simulation scene (Figs 10-11, par 0101-0105, par 0192-0196, Fig 1, par 0101-0105, “once a new student has joined a DextroNet, such as, for example, by explicitly clicking a button on his console's 3D interface, a teacher can, for example, send the student messages to synchronize their respective interfaces and objects, such as for example, sliders, buttons, etc. Such messages can include, for example, the position, orientation, and size of the teacher's control panel, the states of virtual window gadgets ("widgets") on the control panel, such as, for example, buttons up or down, color look up table settings, the position, orientation and size of virtual objects in the data set, and any available video”, Figs 10-11, par 0192-0196, “Also visible in FIG. 11, the Teacher's view, is a display window 1120 for snapshots of the various students' displays. It is by this snapshot window 1120 that a Teacher can have the capability to see a student's local view” …a teacher’s workstation display a 3D drawing with virtual window gadgets ("widgets") on the control panel).
But Zhou et al. keep silent for teaching rendering, by the first VR system using log data associated with the 2D screencast video, in a widget on top of the VR application, a 3D simulation scene.
In related endeavor, Drouin teaches rendering, by the first VR system using log data associated with the 2D screencast video, in a widget on top of the VR application, a 3D simulation scene (Figs 4A-4C and 5, par 0032-0033, par 0045-0050, par 0055-0056, “the method 400 includes extracting 3D data from the audio/video content item 410 (see operation 420). This 3D data includes object data 422 (e.g., a Rotoscopic bitmap, polygonal mesh, texture data, and the like) and video camera spatial data 424 (e.g., positional data of the video camera while filming the audio/video content item 410). The 3D data may include, for example, information related to the camera that recorded the said live action video such as camera focus, camera angle, camera lens, camera position on the set relative to the ‘bluescreen’ and the camera position relative to the actors and objects within the scene. The 3D data may also include information describing the objects and actors in the audio/video content item 410. This information may be used by the playback system 200 to reconstruct 3D objects, and may be, for example, information on rotoscopic bitmaps, volumetric data, motion capture data, or information from a motion tracking device (e.g., Kinect®). The 3D data may be obtained, for example, through virtual reality filming techniques where the camera records 3D data along with live action video … the audio/video content item 410 may include 3D data (e.g., 3D data gathered at the time of filming, such as by motion capture filming, VR filming, Kinect filming), such as camera position data, or data on position/motion of objects tracked via motion capture”, par 0053-0055, “the method 404 starts with both the audio/video content item 410 and the 3D geometry and animation data 412 (e.g., 2D video with object data and animation data). The 3D data associated with the audio/video content item 410 (e.g., object data 422 and video camera spatial data 424) is extracted at operation 420. Further, in this method 404, the 3D data also includes the 3D geometry and animation data 412 (e.g., extra 3D data including characters and objects that are to be added to the audio/video content item 410). At operation 426, the 3D data is merged with the reference ID's (e.g., as described above, but additionally with the 3D geometry and animation data 412), formatted at operation 432 and stored in the 3D content database 434. As such, the 3D content 142 includes both 3D data for video content as well as 3D data for animated content. Further, the 3D geometry and animation data 412 (e.g., scene animations) are rendered into a video format at operation 450. The rendered video is then composited with the audio/video content item 410 (e.g., the 2D video) to form a composite of 3D animation and live video at operation 460. Therefore the composited video may contain objects from both the 2D video and the animations”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. to include rendering, by the first VR system using log data associated with the 2D screencast video, in a widget on top of the VR application, a 3D simulation scene as taught by Drouin to initiate a transition from a 2D viewing context (“2D mode”) (e.g., viewing of the 2D video/audio) includes a 2D component and an associated 3D component to a 3D environment (“3D mode”) representative of the 3D world depicted in the 2D content to increase user interactivity during the content engagement experience while watching downloaded or streamed video content.
But Zhou et al. as modified by Drouin keep silent for teaching rendering, by the first VR system, in a widget on top of the VR application, a 3D controller simulation scene showing the one or more VR controllers recording the 3D strokes of the 3D drawing.

    PNG
    media_image2.png
    297
    424
    media_image2.png
    Greyscale

In related endeavor, Hackett et al. teach rendering, by the first VR system, in a widget on top of the VR application, a 3D controller simulation scene showing the one or more VR controllers recording the 3D strokes of the 3D drawing (par 0060, “In operation of VR drawing system 108, the user is in control of an input device (e.g., such as a pointer object in a graphical user interface). When the pointer object is activated, the system 108 can record the pointer object position. As the pointer object moves, the system 108 can measure the difference from a previously recorded pointer object position and generate a new quad in response to the pointer object being moved by the user“, Fig 6, par 0085-0086, par 0088-0089, “FIG. 6 is an example screenshot 600 of a dress form object 602a depicted in the VR space of FIG. 1. The dress form object 602a shown here includes a blank canvas that the user can draw upon. A planar drawing guide 604a is shown to guide the user to draw or place content on or near the dress form object 602a in a first plane,  Although, not depicted, the planar drawing guide 604a can be tilted on three axes and when tilted, the dress form object 602a may be tilted with the guide. This can enable the user to draw in additional dimensions to add depth to the drawing, for example. … a user can begin to draw a portion of cape 608 and can rotate (e.g., tilt) the planar drawing guide 604b and then begin to draw or paint additional content, which can appear in the VR space as if the user is generating/drawing/painting two sides/angles of the dress form object 602b. In some implementations, if the user holds a shift key on the keyboard, the planar drawing guide 604b may be locked to the user's head position. In particular, if the user holds the shift key and leans back, the system 100 can bring the planar drawing guide 604b”. Figs 7-8, par 0092-0100, “a completed drawing is shown at drawing 704b. Here, the user may have completed her drawing on the dress form object 706 and may have directed the system 100 to merge brush strokes with common fabric, brush, and/or hue selections. For example, brushstrokes 705 (FIG. 7A) are now shown merged into a cohesive fabric 716 in FIG. 7B. The cohesive fabric may have been generated by the system 100 in response to detecting common aspects between side-by-side brushstrokes. In this example, the user has also drawn a hat 718 for the design. The hat 718 includes a lace ribbon 720 generated using the lace fabric swatch 714 and brush 702 …  FIG. 8 is an example screenshot 800 of drawings generated in a VR space using multiple dress form objects 802, 804, and 806. In this example, the user (represented in VR space as drawing hand 808) is accessing the VR space with an HMD device. The content and panels shown floating in the drawing space depicts an example of what the user would see when generating content on multiple dress form figures within the VR space. The user can select any number of dress form figures and can begin accessorizing the figures with drawings of accessories, fabric swatches, previously generated drawings, colors, etc.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin to include rendering, by the first VR system, in a widget on top of the VR application, a 3D controller simulation scene showing the one or more VR controllers recording the 3D strokes of the 3D drawing as taught by Hackett et al. to collaborate multiple users in the virtual reality environment with the dress form object to collaborate modifications to the geometric content to perform a design work based on the a planar drawing guide for receiving drawings.

Regarding claim 6, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, and Zhou et al. further teach the operations further comprising rendering, by the first VR system, a visualization of a difference between a goal stroke of the 3D drawing made in the VR application on the second VR system and a corresponding stroke made in the VR application on the first VR system (Figs 10-13, par 0076, par 0094, par 0170-0171, par 0194, par 0197-0198, claim 19, “Students can have the same viewpoint vis-a-vis the 3D model as the instructor, or, for example, can have a different viewpoint. For example, a student may have one display (or display window) with the instructor's viewpoint, and another display (or display window) with a different viewpoint. Alternatively, for example, a student or instructor could toggle between different viewpoints” …allow instructor and student to view 3D drawing with same or different based on the setting (configuration or viewpoint)).

    PNG
    media_image3.png
    255
    507
    media_image3.png
    Greyscale

Regarding claim 7, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, and Zhou et al. further teach the operations further comprising rendering, by the first VR system, a 3D visualization of a spatial distribution of a difference function between the 3D drawing made in the VR application on the second VR system and a corresponding 3D drawing made in the VR application on the first VR system (Figs 10-13, par 0194-0206, provide different widgets to instructor and student to modify and view the 3D drawing).

Regarding claim 9, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, and Zhou et al. further teach wherein rendering the 3D controller simulation scene is from a fixed perspective (i) corresponding to an author of the 3D drawing, and (ii) independent of changes in orientation of a head mounted display of the first VR system (Figs 10-13, par 0076, par 0094, par 0170-0171, par 0194, par 0194-0206, the viewpoint is fixed based on the teacher or student’s view and the view point can be change based on the input or settings from teacher or student (not related any other device or user’s position including HMD device)).

Regarding claim 10, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, and Zhou et al. further teach wherein the widget includes one or more interaction elements configured to change perspective of the 3D controller simulation scene without changing perspective in the VR application (Figs 10-13, par 0194-0206, provide widgets to instructor and student to change viewpoint).

Claims 2 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2016/0370971 to Hackett et al., further in view of Chu et al. (Jacqueline Chu, Chris Bryan, Min Shih, Leonardo Ferrer, Kwan-Liu Ma. 2017. Navigable Videos for Presenting Scientific Data on Affordable Head-Mounted Displays. In Proceedings of MMSys’17, Taipei, Taiwan, June 20-23, 2017, 11 pages).

Regarding claim 2, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, but keep silent for teaching teach wherein rendering the 3D controller simulation scene comprises highlighting, on a virtual representation of the one or more VR controllers, a button press of the one or more VR controllers represented in the 2D screencast video.
In related endeavor, Chu et al. teach wherein rendering the 3D controller simulation scene comprises highlighting, on a virtual representation of the one or more VR controllers, a button press of the one or more VR controllers represented in the 2D screencast video (Fig 2, section 3.1.2 and 3.1.3, “The roadmap interface organizes created animation sequences together into a directed graph. Each edge is a single animation sequence while nodes denote shared keyframes (same camera, transfer function, clipping plane, and time settings) at the terminus of two or more sequences. Edge direction is based on the starting and ending keyframes of its animation sequence” …. highlight an animation sequence in a timeline editor to build a roadmap for 3D object display and Fig 4, section 3.3.3, “When the user is on an edge and thus playing a video, a button tap + hold plays the video forward and moves the user through the animation sequence. Double tapping reverses the play direction (loading the reverse video). When the user is on an edge, a play icon widget shows the current progress of traversing through the animation sequence (Figure 4(c)). At the start of a video, the play icon points right and is surrounded by a circular progress bar. During playback, the bar fills in a counter-clockwise fashion with turquoise. If the user reverses direction and plays the video backwards, the progress bar recedes and the triangle play icon flips to the leftward direction. At any point the user may pause playback (fading out the playback widget) and look around to observe the scene” … highlight the playback widgets with color).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin and Hackett et al. to include wherein rendering the 3D controller simulation scene comprises highlighting, on a virtual representation of the one or more VR controllers, a button press of the one or more VR controllers represented in the 2D screencast video as taught by Chu et al. to develop two tools: (1) An authoring tool allows domain scientists to generate a set of connected, 360_ video paths for traversing between dimensional keyframes in the dataset. (2) A corresponding navigational interface is a video selection and playback tool that can be paired with a low-cost HMD to enable an interactive, non-linear, storytelling experience to effectively expand the accessibility of high-quality, immersive visualization to a wider audience using affordable HMDs.

Regarding claim 4, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, but do not explicitly teach wherein rendering the 3D controller simulation scene comprises gradually fading over a designated time highlights of button presses or stroke trails of a the one or more VR controllers.
In related endeavor, Chu et al. teach wherein rendering the 3D controller simulation scene comprises gradually fading over a designated time highlights of button presses or stroke trails of a the one or more VR controllers (Fig 2, section 3.1.2 and 3.3.3, “Upon reaching a node endpoint (and completing a video traversal), double tapping returns back along the just-completed edge. Holding the button brings up a preview mode: The progress bar turns yellow and the dataset’s roadmap fades in (Figure 4(d)). Previously traversed edges are highlighted on the roadmap to give a sense of traversal history. To select a new edge to traverse, the user taps the button to cycle through available animation sequences (based on the current node). Tapping + holding selects the currently cycled edge for playback” ….highlight an animation sequence in a timeline editor to build a roadmap for 3D object display).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin and Hackett et al. to include wherein rendering the 3D controller simulation scene comprises gradually fading over a designated time highlights of button presses or stroke trails of a the one or more VR controllers as taught by Chu et al. to develop two tools: (1) An authoring tool allows domain scientists to generate a set of connected, 360_ video paths for traversing between dimensional keyframes in the dataset. (2) A corresponding navigational interface is a video selection and playback tool that can be paired with a low-cost HMD to enable an interactive, non-linear, storytelling experience to effectively expand the accessibility of high-quality, immersive visualization to a wider audience using affordable HMDs.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2016/0370971 to Hackett et al., further in view of U.S. PGPubs 2019/0369836 to Faulkner et al.

    PNG
    media_image4.png
    246
    313
    media_image4.png
    Greyscale

Regarding claim 3, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, but do not explicitly teach wherein rendering the 3D controller simulation scene comprises emphasizing movement of a the one or more VR controllers using motion trails.
In related endeavor, Faulkner et al. teach wherein rendering the 3D controller simulation scene comprises emphasizing movement of a the one or more VR controllers using motion trails (Figs 9A-9D, par 0132-0134, “a user can easily position and orient a number of virtual objects by the use of a single motion gesture combined with several input actions. FIG. 9A is a UI diagram showing the start of an input gesture for placing a plurality of virtual objects. As shown, input data indicating movement is represented in the drawings by the dashed line. A first virtual object 116A at a first position 901A is rendered in response to a first input action. The input action can be a voice command or an input such as a mouse click. Thus, when a touch surface is used, a user can drag their finger across the surface and give voice commands to place the virtual objects. As shown, the orientation of the first virtual object 116A is based on a direction of the movement that was made prior to the first position 901A”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin and Hackett et al. to include wherein rendering the 3D controller simulation scene comprises emphasizing movement of a the one or more VR controllers using motion trails as taught by Faulkner et al. to place and modify the virtual objects displayed within a mixed reality environment or a virtual reality environment with UI control widget to allowing users to efficiently interact with objects in such environments.


Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2016/0370971 to Hackett et al., further in view of U.S. PGPubs 2017/0249745 to Fiala.

Regarding claim 8, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, and Zhou et al. further teach wherein rendering the 3D controller simulation scene is from a perspective that changes based on user’s input (Figs 10-13, par 0076, par 0094, par 0170-0171, par 0194, par 0197-0198, claim 19), but do not explicitly teach wherein rendering the 3D controller simulation scene is from a perspective that changes based on an orientation of a head mounted display of the first VR system.
In related endeavor, Fiala teaches wherein rendering the 3D controller simulation scene is from a perspective that changes based on an orientation of a head mounted display of the first VR system (par 0190-0193, generate perspective view of 3D scene based on the orientation of HMD device).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin and Hackett et al. to include wherein rendering the 3D controller simulation scene is from a perspective that changes based on an orientation of a head mounted display of the first VR system as taught by Fiala to determine relative pose of user or HMD to display the perspective view of virtual object based on the orientation to allowing user to efficiently interact with virtual objects in such environments.
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2016/0370971 to Hackett et al., further in view of U.S. PGPubs 2018/0096508 to Valdivia et al..

    PNG
    media_image5.png
    362
    586
    media_image5.png
    Greyscale

Regarding claim 5, Zhou et al. as modified by Drouin and Hackett et al. teach all the limitation of claim 1, and further teach the operations further comprising: 50 of 55Nonprovisional ApplicationP8321-US-DIV1/360378 receiving, by the first VR system, a spatial input reaching into the widget and identifying a selected region of the 3D drawing in the 3D simulation (Zhou et al.: Fig 15, par 0194, par 0142, par 0200-0202, allow user to identify the select area of the 3D object to manipulate, Hackett et al.: par 0010, par 0029, par 0039, par 0049-0052, allow user to select tool to modify the selected area of 3D scene); and navigating playback of the 2D screencast video to a corresponding portion of the 2D screencast video showing creation of the selected region of the 3D drawing (Zhou et al.: Figs 10-11, par 0192-0196, generate a 3D scene in teacher’s view corresponding to the 2D screencast view in wedge showing the 3D scene created from student device), but keep silent for teaching navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system.
In related endeavor, Valdivia et al. teaches navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system (Figs 10-12, par 0132-0134, “the tools may be rendered to appear in the virtual space as though they were on one or more virtual trays of any suitable form, on a tool belt, in a tool bag, in a drawer, etc. FIG. 10 illustrates an example interface where a set of tools 1010, 1020, and 1030 appear on a virtual tray. The set of tools may be relevant to the current virtual space illustrated in FIG. 10, which may include a rendering of a video. In this example, the user may select the commenting tool 1010 and leave a comment at any time-point in the video, the time-point being specified by the timeline-scrubber element 1040. Similarly, FIG. 11C illustrates an interface where sets of tools appear on different trays (e.g., the tray 1160). In particular embodiments, the tools may simply be displayed as elements floating on the current view. FIG. 11A illustrates a set of virtual tools—e.g., the friend-finder tool 1110, the tablet tool 1120, the virtual mirror tool 1130—that float on the current view. As illustrated in FIG. 11A, the user may be able to select any of the virtual tools (e.g., the tablet tool 1120). FIG. 11B illustrates the result of selecting the social-network tool 1150, which may cause the display of an interface 1140 of an online social network (e.g., Facebook). Similarly, FIG. 11D illustrates an interface where a set of tools appears in the floating menu 1180. FIG. 11D also illustrates a desktop or tablet tool that the user may currently be using to view content, which may be edited using one of the tools in the floating menu 1180 “, provide all kind of widget on top of the virtual reality application to allow user to selection including a render a video in 2D).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin and Hackett et al. to include navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system as taught by Valdivia et al. to render, in a virtual space, one or more virtual tools, which are items that may be virtually picked up by a user to interact with the virtual space in specific ways.

Claims 11 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2018/0096508 to Valdivia et al.

Regarding claim 11, Zhou et al. teach a computerized method comprising (par 0013, “Exemplary systems and methods are provided by which multiple persons in remote physical locations can collaboratively interactively visualize a 3D data set substantially simultaneously. In exemplary embodiments of the present invention, there can be, for example, a main workstation and one or more remote workstations connected via a data network. A given main workstation can be, for example, an augmented reality surgical navigation system, or a 3D visualization system, and each workstation can have the same 3D data set loaded”): 
executing a virtual reality (VR) application on a first VR system (Figs 10 and 12-13, par 0192-0194, par 00197-0199, “ FIG. 13 is similar to FIG. 12 and simply illustrates Student 2's view. With reference thereto, the same 3D object 1325 is shown. It is noted that Student 1's view of the 3D object appears more transparent that that of the Teacher and Student 2” …a student workstations render a 3D object”); 
accessing, by the first VR system, a two-dimensional (2D) screencast video representing a three-dimensional (3D) drawing and at least one activity trace of a virtual reality (VR) controller used in the 2D screencast video to generate the 3D drawing on a second VR system (Fig 1, par 0101-0105, “once a new student has joined a DextroNet, such as, for example, by explicitly clicking a button on his console's 3D interface, a teacher can, for example, send the student messages to synchronize their respective interfaces and objects, such as for example, sliders, buttons, etc. Such messages can include, for example, the position, orientation, and size of the teacher's control panel, the states of virtual window gadgets ("widgets") on the control panel, such as, for example, buttons up or down, color look up table settings, the position, orientation and size of virtual objects in the data set, and any available video”, Figs 10-11, par 0104, par 0119,par 0124, par 0192-0206, “Also visible in FIG. 11, the Teacher's view, is a display window 1120 for snapshots of the various students' displays. It is by this snapshot window 1120 that a Teacher can have the capability to see a student's local view” …a teacher’s workstation display a snapshots of the various students' displays about 3D drawing in 2D and a widget on top of the VR application and show a see-through view of a 3D object as the virtual tool interacts with it); 
generating, by the first VR system, a 3D simulation of the 3D drawing; and rendering, by the first VR system, the 3D simulation in a widget on top of the VR application (Figs 10-11, par 0101-0105, par 0192-0196, Fig 1, par 0101-0105, “once a new student has joined a DextroNet, such as, for example, by explicitly clicking a button on his console's 3D interface, a teacher can, for example, send the student messages to synchronize their respective interfaces and objects, such as for example, sliders, buttons, etc. Such messages can include, for example, the position, orientation, and size of the teacher's control panel, the states of virtual window gadgets ("widgets") on the control panel, such as, for example, buttons up or down, color look up table settings, the position, orientation and size of virtual objects in the data set, and any available video”, Figs 10-11, par 0192-0196, “Also visible in FIG. 11, the Teacher's view, is a display window 1120 for snapshots of the various students' displays. It is by this snapshot window 1120 that a Teacher can have the capability to see a student's local view” …a teacher’s workstation display a 3D drawing with virtual window gadgets ("widgets") on the control panel); and 
navigating playback of the 2D screencast video to a portion corresponding portion of the 2D screencast video showing creation of a selected region of the 3D drawing in the 3D simulation (Figs 10-11, par 0192-0196, generate a 3D scene in teacher’s view corresponding to the 2D screencast view in wedge showing the 3D scene created from student device, Fig 15, par 0194, par 0142, par 0200-0202, allow user to identify the select area of the 3D object to manipulate).
But Zhou et al. keep silent for teaching accessing, by the first VR system, a two-dimensional (2D) screencast video and associated log data representing a three-dimensional (3D) drawing to generate the 3D drawing on a second VR system; generating, by the first VR system, a 3D simulation of the 3D drawing based on the log data.
In related endeavor, Drouin teaches accessing, by the first VR system, a two-dimensional (2D) screencast video and associated log data representing a three-dimensional (3D) drawing to generate the 3D drawing on a second VR system; generating, by the first VR system, a 3D simulation of the 3D drawing based on the log data (Figs 4A-4C and 5, par 0032-0033, par 0045-0050, par 0055-0056, “the method 400 includes extracting 3D data from the audio/video content item 410 (see operation 420). This 3D data includes object data 422 (e.g., a Rotoscopic bitmap, polygonal mesh, texture data, and the like) and video camera spatial data 424 (e.g., positional data of the video camera while filming the audio/video content item 410). The 3D data may include, for example, information related to the camera that recorded the said live action video such as camera focus, camera angle, camera lens, camera position on the set relative to the ‘bluescreen’ and the camera position relative to the actors and objects within the scene. The 3D data may also include information describing the objects and actors in the audio/video content item 410. This information may be used by the playback system 200 to reconstruct 3D objects, and may be, for example, information on rotoscopic bitmaps, volumetric data, motion capture data, or information from a motion tracking device (e.g., Kinect®). The 3D data may be obtained, for example, through virtual reality filming techniques where the camera records 3D data along with live action video … the audio/video content item 410 may include 3D data (e.g., 3D data gathered at the time of filming, such as by motion capture filming, VR filming, Kinect filming), such as camera position data, or data on position/motion of objects tracked via motion capture”, par 0053-0055, “the method 404 starts with both the audio/video content item 410 and the 3D geometry and animation data 412 (e.g., 2D video with object data and animation data). The 3D data associated with the audio/video content item 410 (e.g., object data 422 and video camera spatial data 424) is extracted at operation 420. Further, in this method 404, the 3D data also includes the 3D geometry and animation data 412 (e.g., extra 3D data including characters and objects that are to be added to the audio/video content item 410). At operation 426, the 3D data is merged with the reference ID's (e.g., as described above, but additionally with the 3D geometry and animation data 412), formatted at operation 432 and stored in the 3D content database 434. As such, the 3D content 142 includes both 3D data for video content as well as 3D data for animated content. Further, the 3D geometry and animation data 412 (e.g., scene animations) are rendered into a video format at operation 450. The rendered video is then composited with the audio/video content item 410 (e.g., the 2D video) to form a composite of 3D animation and live video at operation 460. Therefore the composited video may contain objects from both the 2D video and the animations”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. to include accessing, by the first VR system, a two-dimensional (2D) screencast video and associated log data representing a three-dimensional (3D) drawing to generate the 3D drawing on a second VR system; generating, by the first VR system, a 3D simulation of the 3D drawing based on the log data as taught by Drouin to initiate a transition from a 2D viewing context (“2D mode”) (e.g., viewing of the 2D video/audio) includes a 2D component and an associated 3D component to a 3D environment (“3D mode”) representative of the 3D world depicted in the 2D content to increase user interactivity during the content engagement experience while watching downloaded or streamed video content.
But Zhou et al. as modified by Drouin keep silent for teaching navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system.
In related endeavor, Valdivia et al. teaches navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system (Figs 10-12, par 0132-0134, “the tools may be rendered to appear in the virtual space as though they were on one or more virtual trays of any suitable form, on a tool belt, in a tool bag, in a drawer, etc. FIG. 10 illustrates an example interface where a set of tools 1010, 1020, and 1030 appear on a virtual tray. The set of tools may be relevant to the current virtual space illustrated in FIG. 10, which may include a rendering of a video. In this example, the user may select the commenting tool 1010 and leave a comment at any time-point in the video, the time-point being specified by the timeline-scrubber element 1040. Similarly, FIG. 11C illustrates an interface where sets of tools appear on different trays (e.g., the tray 1160). In particular embodiments, the tools may simply be displayed as elements floating on the current view. FIG. 11A illustrates a set of virtual tools—e.g., the friend-finder tool 1110, the tablet tool 1120, the virtual mirror tool 1130—that float on the current view. As illustrated in FIG. 11A, the user may be able to select any of the virtual tools (e.g., the tablet tool 1120). FIG. 11B illustrates the result of selecting the social-network tool 1150, which may cause the display of an interface 1140 of an online social network (e.g., Facebook). Similarly, FIG. 11D illustrates an interface where a set of tools appears in the floating menu 1180. FIG. 11D also illustrates a desktop or tablet tool that the user may currently be using to view content, which may be edited using one of the tools in the floating menu 1180 “, provide all kind of widget on top of the virtual reality application to allow user to selection including a render a video in 2D).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin and Hackett et al. to include navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system as taught by Valdivia et al. to render, in a virtual space, one or more virtual tools, which are items that may be virtually picked up by a user to interact with the virtual space in specific ways.

Regarding claims 16-19, Zhou et al. as modified by Drouin teach all the limitation of claim 11, the claims 16-19 similar in scope to claims 6-7 and 9-10 and are rejected under the same rational.

Regarding claim 20, Zhou et al. teach a first virtual reality (VR) system comprising (par 0013, “Exemplary systems and methods are provided by which multiple persons in remote physical locations can collaboratively interactively visualize a 3D data set substantially simultaneously. In exemplary embodiments of the present invention, there can be, for example, a main workstation and one or more remote workstations connected via a data network. A given main workstation can be, for example, an augmented reality surgical navigation system, or a 3D visualization system, and each workstation can have the same 3D data set loaded”): 
one or more hardware processors and memory configured to provide computer program instructions to the one or more hardware processors (Fig 2, abstract, par 0107-0109, par 0117, par 0192, computer workstations (running programs)); 
a first VR application configured to use the one or more hardware processors to render a three dimensional (3D) environment (Figs 10 and 12-13, par 0192-0194, par 00197-0199, “ FIG. 13 is similar to FIG. 12 and simply illustrates Student 2's view. With reference thereto, the same 3D object 1325 is shown. It is noted that Student 1's view of the 3D object appears more transparent that that of the Teacher and Student 2” …a student workstations render a 3D object”); and 

    PNG
    media_image1.png
    405
    601
    media_image1.png
    Greyscale

a second VR application configured to use the one or more hardware processors to: 53 of 55Nonprovisional ApplicationP8321-US-DIV1/360378 access a two-dimensional (2D) screencast video of a 3D drawing made using the first VR application on a second VR system (Fig 1, par 0101-0105, “once a new student has joined a DextroNet, such as, for example, by explicitly clicking a button on his console's 3D interface, a teacher can, for example, send the student messages to synchronize their respective interfaces and objects, such as for example, sliders, buttons, etc. Such messages can include, for example, the position, orientation, and size of the teacher's control panel, the states of virtual window gadgets ("widgets") on the control panel, such as, for example, buttons up or down, color look up table settings, the position, orientation and size of virtual objects in the data set, and any available video”, Figs 10-11, par 0192-0196, “Also visible in FIG. 11, the Teacher's view, is a display window 1120 for snapshots of the various students' displays. It is by this snapshot window 1120 that a Teacher can have the capability to see a student's local view” …a teacher’s workstation display a snapshots of the various students' displays about 3D drawing in 2D); 
render a 3D simulation of the 3D drawing in a first widget on top of the 3D environment of the first VR application (Figs 10-11, par 0101-0105, par 0192-0196, Fig 1, par 0101-0105, “once a new student has joined a DextroNet, such as, for example, by explicitly clicking a button on his console's 3D interface, a teacher can, for example, send the student messages to synchronize their respective interfaces and objects, such as for example, sliders, buttons, etc. Such messages can include, for example, the position, orientation, and size of the teacher's control panel, the states of virtual window gadgets ("widgets") on the control panel, such as, for example, buttons up or down, color look up table settings, the position, orientation and size of virtual objects in the data set, and any available video”, Figs 10-11, par 0192-0196, “Also visible in FIG. 11, the Teacher's view, is a display window 1120 for snapshots of the various students' displays. It is by this snapshot window 1120 that a Teacher can have the capability to see a student's local view” …a teacher’s workstation display a 3D drawing with virtual window gadgets ("widgets") on the control panel); and 
navigating playback of the 2D screencast video based on input interaction with the 3D simulation in the first widget (Figs 10-11, par 0192-0196, generate a 3D scene in teacher’s view corresponding to the 2D screencast view in wedge showing the 3D scene created from student device, Fig 15, par 0194, par 0142, par 0200-0202, allow user to identify the select area of the 3D object to manipulate).

But Zhou et al. keep silent for teaching render, using log data associated with the 2D screencast video, a 3D simulation of the 3D drawing in a widget on top of the 3D environment of the first VR application.
In related endeavor, Drouin teaches render, using log data associated with the 2D screencast video, a 3D simulation of the 3D drawing in a widget on top of the 3D environment of the first VR application (Figs 4A-4C and 5, par 0032-0033, par 0045-0050, par 0055-0056, “the method 400 includes extracting 3D data from the audio/video content item 410 (see operation 420). This 3D data includes object data 422 (e.g., a Rotoscopic bitmap, polygonal mesh, texture data, and the like) and video camera spatial data 424 (e.g., positional data of the video camera while filming the audio/video content item 410). The 3D data may include, for example, information related to the camera that recorded the said live action video such as camera focus, camera angle, camera lens, camera position on the set relative to the ‘bluescreen’ and the camera position relative to the actors and objects within the scene. The 3D data may also include information describing the objects and actors in the audio/video content item 410. This information may be used by the playback system 200 to reconstruct 3D objects, and may be, for example, information on rotoscopic bitmaps, volumetric data, motion capture data, or information from a motion tracking device (e.g., Kinect®). The 3D data may be obtained, for example, through virtual reality filming techniques where the camera records 3D data along with live action video … the audio/video content item 410 may include 3D data (e.g., 3D data gathered at the time of filming, such as by motion capture filming, VR filming, Kinect filming), such as camera position data, or data on position/motion of objects tracked via motion capture”, par 0053-0055, “the method 404 starts with both the audio/video content item 410 and the 3D geometry and animation data 412 (e.g., 2D video with object data and animation data). The 3D data associated with the audio/video content item 410 (e.g., object data 422 and video camera spatial data 424) is extracted at operation 420. Further, in this method 404, the 3D data also includes the 3D geometry and animation data 412 (e.g., extra 3D data including characters and objects that are to be added to the audio/video content item 410). At operation 426, the 3D data is merged with the reference ID's (e.g., as described above, but additionally with the 3D geometry and animation data 412), formatted at operation 432 and stored in the 3D content database 434. As such, the 3D content 142 includes both 3D data for video content as well as 3D data for animated content. Further, the 3D geometry and animation data 412 (e.g., scene animations) are rendered into a video format at operation 450. The rendered video is then composited with the audio/video content item 410 (e.g., the 2D video) to form a composite of 3D animation and live video at operation 460. Therefore the composited video may contain objects from both the 2D video and the animations”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. to include render, using log data associated with the 2D screencast video, a 3D simulation of the 3D drawing in a widget on top of the 3D environment of the first VR application as taught by Drouin to initiate a transition from a 2D viewing context (“2D mode”) (e.g., viewing of the 2D video/audio) includes a 2D component and an associated 3D component to a 3D environment (“3D mode”) representative of the 3D world depicted in the 2D content to increase user interactivity during the content engagement experience while watching downloaded or streamed video content.
But Zhou et al. as modified by Drouin keep silent for teaching navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system.
In related endeavor, Valdivia et al. teaches navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system (Figs 10-12, par 0132-0134, “the tools may be rendered to appear in the virtual space as though they were on one or more virtual trays of any suitable form, on a tool belt, in a tool bag, in a drawer, etc. FIG. 10 illustrates an example interface where a set of tools 1010, 1020, and 1030 appear on a virtual tray. The set of tools may be relevant to the current virtual space illustrated in FIG. 10, which may include a rendering of a video. In this example, the user may select the commenting tool 1010 and leave a comment at any time-point in the video, the time-point being specified by the timeline-scrubber element 1040. Similarly, FIG. 11C illustrates an interface where sets of tools appear on different trays (e.g., the tray 1160). In particular embodiments, the tools may simply be displayed as elements floating on the current view. FIG. 11A illustrates a set of virtual tools—e.g., the friend-finder tool 1110, the tablet tool 1120, the virtual mirror tool 1130—that float on the current view. As illustrated in FIG. 11A, the user may be able to select any of the virtual tools (e.g., the tablet tool 1120). FIG. 11B illustrates the result of selecting the social-network tool 1150, which may cause the display of an interface 1140 of an online social network (e.g., Facebook). Similarly, FIG. 11D illustrates an interface where a set of tools appears in the floating menu 1180. FIG. 11D also illustrates a desktop or tablet tool that the user may currently be using to view content, which may be edited using one of the tools in the floating menu 1180 “, provide all kind of widget on top of the virtual reality application to allow user to selection including a render a video in 2D).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin and Hackett et al. to include navigating playback of the 2D screencast video, in a second widget rendered on top of the VR application by the first VR system as taught by Valdivia et al. to render, in a virtual space, one or more virtual tools, which are items that may be virtually picked up by a user to interact with the virtual space in specific ways.

Claims 12 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2018/0096508 to Valdivia et al., further in view of Chu et al. (Jacqueline Chu, Chris Bryan, Min Shih, Leonardo Ferrer, Kwan-Liu Ma. 2017. Navigable Videos for Presenting Scientific Data on Affordable Head-Mounted Displays. In Proceedings of MMSys’17, Taipei, Taiwan, June 20-23, 2017, 11 pages).

Regarding claims 12 and 14, Zhou et al. as modified by Drouin and Valdivia et al. teach all the limitation of claim 11, the claims 12 and 14 similar in scope to claims 2 and 4 and are rejected under the same rational.
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2018/0096508 to Valdivia et al., further in view of U.S. PGPubs 2019/0369836 to Faulkner et al.

Regarding claim 13, Zhou et al. as modified by Drouin and Valdivia et al. teach all the limitation of claim 11, the claim 13 is similar in scope to claim 3 and is rejected under the same rational.

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. PGPubs 2007/0248261 to Zhou et al. in view of U.S. PGPubs 2016/0286208 to Drouin, further in view of U.S. PGPubs 2018/0096508 to Valdivia et al., , further in view of U.S. PGPubs 2016/0370971 to Hackett et al.

Regarding claim 15, Zhou et al. as modified by Drouin and Valdivia et al. teach all the limitation of claim 11, but keep silent for teaching further comprising identifying the selected region of the 3D drawing in the 3D simulation based on a spatial input reaching into the first widget.
In related endeavor, Hackett et al. teach further comprising identifying the selected region of the 3D drawing in the 3D simulation based on a spatial input reaching into the first widget (Fig 6, par 0085-0086, par 0088-0089, “FIG. 6 is an example screenshot 600 of a dress form object 602a depicted in the VR space of FIG. 1. The dress form object 602a shown here includes a blank canvas that the user can draw upon. A planar drawing guide 604a is shown to guide the user to draw or place content on or near the dress form object 602a in a first plane,  Although, not depicted, the planar drawing guide 604a can be tilted on three axes and when tilted, the dress form object 602a may be tilted with the guide. This can enable the user to draw in additional dimensions to add depth to the drawing, for example. … a user can begin to draw a portion of cape 608 and can rotate (e.g., tilt) the planar drawing guide 604b and then begin to draw or paint additional content, which can appear in the VR space as if the user is generating/drawing/painting two sides/angles of the dress form object 602b. In some implementations, if the user holds a shift key on the keyboard, the planar drawing guide 604b may be locked to the user's head position. In particular, if the user holds the shift key and leans back, the system 100 can bring the planar drawing guide 604b”. Figs 7-8, par 0092-0100, “a completed drawing is shown at drawing 704b. Here, the user may have completed her drawing on the dress form object 706 and may have directed the system 100 to merge brush strokes with common fabric, brush, and/or hue selections. For example, brushstrokes 705 (FIG. 7A) are now shown merged into a cohesive fabric 716 in FIG. 7B. The cohesive fabric may have been generated by the system 100 in response to detecting common aspects between side-by-side brushstrokes. In this example, the user has also drawn a hat 718 for the design. The hat 718 includes a lace ribbon 720 generated using the lace fabric swatch 714 and brush 702 …  FIG. 8 is an example screenshot 800 of drawings generated in a VR space using multiple dress form objects 802, 804, and 806. In this example, the user (represented in VR space as drawing hand 808) is accessing the VR space with an HMD device. The content and panels shown floating in the drawing space depicts an example of what the user would see when generating content on multiple dress form figures within the VR space. The user can select any number of dress form figures and can begin accessorizing the figures with drawings of accessories, fabric swatches, previously generated drawings, colors, etc.”, par 0010, par 0029, par 0039, par 0049-0052, allow user to select tool to modify the selected area of 3D scene). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Zhou et al. as modified by Drouin to include further comprising identifying the selected region of the 3D drawing in the 3D simulation based on a spatial input reaching into the first widget as taught by Hackett et al. to collaborate multiple users in the virtual reality environment with the dress form object to collaborate modifications to the geometric content using tool panel to perform a design work based on the a planar drawing guide for receiving drawings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jin Ge whose telephone number is (571)272-5556. The examiner can normally be reached 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616